DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 17, line 2, "a free end" is unclear to how this relates to "a free end" cited in claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 14, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Trafton (2016/0099510) in view of Tanaka (JP 2013-020761).
 	Trafton discloses an electrical device with a terminal region (Fig. 1, L2), wherein the terminal region consists of a single stranded wire (16) and an enclosure piece (18), the enclosure piece surrounding the stranded wire, wherein the stranded wire includes a plurality of individual wires (12), wherein the single stranded wire has an outer insulation (14) enclosing all the individual wires, wherein the outer insulation is present in regions outside the terminal region and is at least partially removed in the terminal region, wherein the enclosure piece is formed from a metallic layer, wherein the enclosure piece has marginal zones that overlap ([0024]), wherein the single stranded wire is connected with the enclosure piece by thermal diffusion bonding ([0021], ultrasonic welding), and wherein the overlapping marginal zones are connected to each other only through thermal diffusion bonding (i.e., piece 16 has an overlap and the whole is being subjected to ultrasonic welding, therefore the overlapping marginal zones are connected to each other only through thermal diffusion bonding).  Trafton also discloses that the stranded wire extends through the entire terminal region (re claim 5); the stranded wire terminates flush with the enclosure piece (Fig. 6) (re claim 6); the terminal region is unsoldered (re claim 10); and the terminal region is not directly fixed to another device (re claim 14).
 	Trafton does not disclose the individual wires having individual insulations, wherein the individual insulations are present in regions outside the terminal region and are at least partially removed in the terminal region (re claim 1).
 	Tanaka discloses an electrical device with a terminal region (J) comprising a stranded wire (1) which includes a plurality of individual wires (111) and the individual wires have individual insulations (111b) which are lacquer layers (enamel layers) (re claim 21), wherein the individual insulations are present in regions outside the terminal region and are at least partially removed in the terminal region (see English translation, [0021]-[0023]).
 	It would have been obvious to one skilled in the art to modify the stranded wire of Trafton to comprise individual insulations (i.e., modify the stranded wire 10 to be a Litz wire), wherein the individual insulations are present in regions outside the terminal region and are at least partially removed in the terminal region as taught by Tanaka such the modified device can be used high-frequency applications (see Tanaka, [0002]).
 	It is noted that since the modified device of Trafton comprises structure and material as claimed, it can be used or configured for direct connection with contacts of a printed circuit board (re claims 1 and 18); and the terminal region can be configured for pin through hole mounting or for surface mounting (re claims 7 and 8).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trafton in view of Tanaka as applied to claim 1 above, and further in view of Stroh et al. (2009/0218134).
 	Stroh et al. discloses an electrical device (215) comprising a terminal region (200) which is rectangular in shape having flat side surfaces.  It would have been obvious to one skilled in the art to modify the terminal region of Trafton to have a rectangular shape with flat side surfaces as taught by Stroh et al. to meet the specific use of the resulting device.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Trafton in view of Tanaka as applied to claim 1 above, and further in view of Takiguchi (9672972).
 	Takiguchi discloses an electrical device with a terminal region (5a), comprising a wire (t) forming a winding (5) that is arranged on a support (3) of the device (re claim 11).  Takiguchi also discloses that the terminal region is oriented downwards (re claim 12); and the terminal region is directly fixed in a holder (10a) of the device (re claim 13).  It would have been obvious to one skilled in the art to wind the modified stranded wire, with the terminal region, of Trafton on a support, wherein the terminal region is oriented downwards and fixed in a holder as taught by Takiguchi to form a winding component.

Claims 16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (8635770) in view of Ito et al. (5414926).
 	Warner discloses a method for producing a terminal region of an electrical device, comprising the step of: (A) providing a device having a stranded wire (16) with a multiplicity of individual wires (see Fig. 3), wherein the stranded wire has an outer insulation (18), wherein the individual wires have individual insulations, and wherein the stranded wire has a free end (24, Fig. 14); (B) providing a band piece (10) and bending the band piece (col. 5, lines 24-25, made from rolled sheet metal with…welded seam or joined seam) around the stranded wire to form an enclosure piece around the stranded wire such that marginal zones of the band piece overlap (welded seam or joined seam) and such that the band piece does not enclose other wires apart from the stranded wire, wherein the free end (24) of the stranded wire protrudes outs of the enclosure piece (Fig. 14); and (C) exerting pressure and heating the stranded wire for connection of the stranded wire with the enclosure piece by thermal diffusion bonding such that the outer insulation and the individual insulations of the individual wires are at least partially melt during the process of thermal diffusion bonding in every section of the wire surrounded by the enclosure piece (col. 7, lines 24-26).  Warner also discloses the pressure being exerted by at least two stamps, each stamp having a flat contact surface for exerting pressure on the enclosure piece (Fig. 9C) (re claim 22).
 	Warner does not disclose the insulations of the individual wires being lacquer layers, the band piece being flat before being bent around the stranded wire, bending the band piece around the stranded wire such that marginal zones of the band piece overlap, and pressure being exerted such that the overlap of the marginal zones of the band piece increases during exerting pressure (re claim 16).  
 	Although not disclosed in Warner, it would have been obvious to one skilled
in the art to modify the insulations of the individual wires of Warner to be lacquer
layers to meet the specific use of the resulting device since lacquer is well-known
in the art for being used as insulation (in Litz wire).
 	Ito et al. discloses an electrical device comprising a band piece (12) which is flat before being bent around a wire (W) (re claim 24), wherein the band piece is provided around the wire such that the marginal zones of the band piece overlap, and wherein pressure is exerted such that the overlap increases during exerting pressure (Figs 12A-12C).  It would have been obvious to one skilled in the art to apply the teaching of Ito et al. when producing the terminal region of Warner (i.e., wrapping the band piece around the stranded wire with overlapping and applying pressure such that the overlap increases during exerting pressure, larger overlap portion) to further protect the individual wires from the environment.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Warner in view of Ito et al. as applied to claim 16 above, and further in view of Kasper (5612508).
 	Warner, as modified, discloses the invention substantially as claimed except for the free end of the stranded wire being detached, after step (C).  Kasper discloses an electrical device comprising a stranded wire (20) and an enclosure piece (32), wherein the stranded wire terminates flush with the enclosure piece by detaching the end of the wire (col. 3, lines 40-50).  It would have been obvious to one skill in the art to flush terminate the end of the wire and the enclosure piece of Warner as taught by Kasper to provide a smooth connected end.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Warner in view of Ito et al. as applied to claim 16 above, and further in view of Stroh et al.
 	Warner, as modified, discloses the invention substantially as claimed except for pressure being exerted by at least three stamps, wherein the at least three stamps exert pressure on the enclosure piece from at least three different sides. Stroh et al. discloses a method comprising a step of exerting pressure on an enclosure piece by at least three stamps from three different sides (Fig. 2).  It would have been obvious to one skilled in the art to exert pressure on the enclosure piece of Warner from at least three stamps from three different sides as taught by Stroh et al. to meet the specific shape or size of the resulting device.

Claims 1, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (3808588) in view of Tanaka.
 	McGregor discloses an electrical device with a terminal region for connection with a printed circuit board (PCB), wherein the PCB comprises contacts for electrical connections, wherein the electrical device is directly connected with the contacts of the PCB (col. 3, line 52 to col. 4, line 3, to firmly secure the clip 10 and the electrical lead 12 in the opening 14 of the PCB and to further establish electrical communication therein…a positive electrical connection can be obtained between the lead 12 and the circuit in the board 16) (re claim 26), wherein the terminal region consists/has a single stranded wire (17) and an enclosure piece (10), wherein the enclosure piece surrounds the single stranded wire, wherein the single stranded wire includes a plurality of individual wires, wherein the single stranded wire has an outer insulation (18) enclosing all the individual wires, wherein the outer insulation is present in regions outside the terminal region and is at least partially removed in the terminal region, wherein the enclosure piece is formed from a metallic layer/band piece, wherein the enclosure piece has marginal zones that overlap.

    PNG
    media_image1.png
    315
    297
    media_image1.png
    Greyscale
	

 	McGregor does not disclose the individual wires having individual insulations, wherein the individual insulations are present in regions outside the terminal region and are at least partially removed in the terminal region, wherein the single stranded wire is connected with the enclosure piece by thermal diffusion bonding, wherein the overlapping marginal zones are connected to each other only through thermal diffusion bonding (re claims 1 and 25-26), and wherein the individual wires comprise copper (re claim 25).
 	Tanaka discloses an electrical device with a terminal region (J) comprising a stranded wire (1) which includes a plurality of individual wires (111) and the individual wires have individual insulations (111b), wherein the individual insulations are present in regions outside the terminal region and are at least partially removed in the terminal region (see English translation, [0021]-[0023]).
 	It would have been obvious to one skilled in the art to modify the stranded wire of McGregor to comprise individual insulations (i.e., modify the stranded wire 17 to be a Litz wire), wherein the individual insulations are present in regions outside the terminal region and are at least partially removed in the terminal region as taught by Tanaka such that the modified device can be used in high-frequency applications (see Tanaka, [0002]).  It is noted that in the modified device of McGregor, subjected to thermal diffusion bonding, the overlapping marginal zones are connected to each other only through thermal diffusion bonding.
 	Although not disclosed in McGregor, it would have been obvious to one skilled in the art to use copper for the individual wires of McGregor to meet the specific use of the resulting device since copper is well-known in the art for being used in electrical wires because of its highly conductivity.

Response to Arguments
Applicant’s arguments with respect to claims 1, 16, 25, and 26 have been considered but are moot in view of new ground of rejections.
 	Applicant argues that Trafton does not disclose a terminal region which consists of a single stranded wire and an enclosure piece.  Examiner would disagree because Trafton does teach a terminal region which consists of a single stranded wire (12) and an enclosure piece (18).
 	Applicant argues that Warner fails to disclose that a free end of the litz wire protrudes out of an enclosure piece.  Examiner would disagree because Warner, Fig. 14, discloses a free end of the litz wire protruding out of the enclosure piece (col. 7, line 54, "24" is a portion of the wire(s) 16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847